NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 EGNACIO EDWARD GOMEZ, Appellant.

                             No. 1 CA-CR 13-0881
                              FILED 07-17-2014


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201200980
           The Honorable Derek C. Carlisle, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Defender’s Office, Kingman
By Diane S. McCoy
Counsel for Appellant

Egnacio Edward Gomez,
Appellant
                            STATE v. GOMEZ
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Donn Kessler joined.


D O W N I E, Judge:

¶1            Egnacio Gomez timely appeals his convictions for
possession of dangerous drugs and possession of drug paraphernalia in
violation of Arizona Revised Statutes (“A.R.S.”) sections 13-3407(A)(1),
-3415(A). Pursuant to Anders v. California, 386 U.S. 738 (1967), and State v.
Leon, 104 Ariz. 297, 451 P.2d 878 (1969), defense counsel has searched the
record, found no arguable question of law, and asked that we review the
record for reversible error. See State v. Richardson, 175 Ariz. 336, 339, 857
P.2d 388, 391 (App. 1993). Gomez filed a supplemental brief in propria
persona that we have considered.

                FACTS AND PROCEDURAL HISTORY 1

¶2            B.R. called 911 and left the phone line open without
communicating with the operator. Officers Pelham and Christie went to
B.R.’s residence and found Gomez in front of the home and under the
influence of alcohol. The officers attempted a pat down search, but
Gomez resisted. The officers took Gomez to the ground, handcuffed him,
and placed him in the back of a police vehicle.

¶3            Gomez sustained a scrape on his shoulder because of the
take down, so Officer Pelham decided to photograph him. When Officer
Pelham returned to the vehicle, he found a baggie containing a substance
later confirmed as methamphetamine “next to [Gomez] . . . on the seat
partially wedged into the seat where the back rest and the seat meet.”
Officer Christie testified he went into the back of his police vehicle “quite
often” and did not see any baggies before the encounter with Gomez.

¶4         Gomez was charged with possession of a dangerous drug
(methamphetamine), a class four felony, and possession of drug


1 We view the facts “in the light most favorable to sustaining the
conviction.” State v. Tison, 129 Ariz. 546, 552, 633 P.2d 355, 361 (1981).



                                     2
                             STATE v. GOMEZ
                            Decision of the Court

paraphernalia, a class six felony. At the conclusion of the State’s
case-in-chief, Gomez moved for a judgment of acquittal pursuant to
Arizona Rule of Criminal Procedure 20; the motion was denied. Gomez
did not present any witnesses, and the jury convicted him on both counts.
After receiving evidence of prior convictions, the superior court sentenced
Gomez to concurrent, mitigated prison terms.

                               DISCUSSION

¶5            We have read and considered the briefs submitted by
counsel and have reviewed the entire record. See Leon, 104 Ariz. at 300,
451 P.2d at 881. We find no reversible error. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and the sentence imposed was within the statutory range. Gomez was
present at all critical phases of the proceedings and was represented by
counsel. The jury was properly impaneled and instructed. The jury
instructions were consistent with the offenses charged. The record reflects
no irregularity in the deliberation process.

¶6            The trial record includes substantial evidence to support the
jury’s verdicts. See Tison, 129 Ariz. at 552, 633 P.2d at 361 (in reviewing for
sufficiency of evidence, “[t]he test to be applied is whether there is
substantial evidence to support a guilty verdict”). “Substantial evidence
is proof that reasonable persons could accept as sufficient to support a
conclusion of a defendant’s guilt beyond a reasonable doubt.” State v.
Spears, 184 Ariz. 277, 290, 908 P.2d 1062, 1075 (1996). Substantial evidence
“may be either circumstantial or direct.” State v. Henry, 205 Ariz. 229, 232,
¶ 11, 68 P.3d 455, 458 (App. 2003).

¶7            For count one, the State was required to prove that Gomez
knowingly possessed or used a dangerous drug. A.R.S. § 13-3407(A)(1).
“Knowingly” means “a person is aware or believes that the person’s
conduct is of that nature or that the circumstance[s] exist[]” regarding the
offense. A.R.S. § 13-105(10)(b). “Possession” means to “knowingly
exercise[ ] dominion or control over property.” A.R.S. § 13-105(35).

¶8             Officers Pelham and Christie testified they found a baggie of
methamphetamine near Gomez after placing him in the police vehicle.
Officer Christie testified that he frequently went into the back of that
vehicle but did not see the baggie before Gomez was placed there. A
scientific report, admitted by stipulation, confirmed that the substance in
the baggie was methamphetamine.




                                      3
                            STATE v. GOMEZ
                           Decision of the Court

¶9             Although the State’s evidence was circumstantial in nature,
the probative value of evidence is not reduced because it is circumstantial.
See State v. Murray, 184 Ariz. 9, 31, 906 P.2d 542, 564 (1995). “No rule is
better established than that the credibility of the witnesses and the weight
and value to be given to their testimony are questions exclusively for the
jury.” State v. Clemons, 110 Ariz. 555, 556-57, 521 P.2d 987, 988-89 (1974).

¶10           For count two, the State was required to prove: (1) Gomez
possessed with the intent to use drug paraphernalia to analyze, package,
store, contain, conceal, ingest, or inhale methamphetamine; and (2) the
item was drug paraphernalia. A.R.S. § 13-3415(A). Drug paraphernalia is
defined as all equipment, products, and materials of any kind which are
used, intended for use, or designed for use in analyzing, packaging,
storing, containing, concealing, ingesting, or inhaling an illegal drug.
A.R.S. § 13-3415(F)(2). In addition to the evidence discussed supra, Officer
Pelham testified the methamphetamine at issue was stored in a baggie.
Substantial evidence supports the drug paraphernalia conviction.

¶11           In his supplemental brief, Gomez appears to contend that
trial testimony stating he was under the influence of alcohol should have
been precluded because it was never confirmed via testing. There was,
however, no objection to that testimony. Indeed, defense counsel argued
in closing that Gomez “was intoxicated by alcohol, not
methamphetamine.” Admission of this testimony was not fundamental
error and was, among other things, relevant to the jury’s determination of
the voluntariness of Gomez’s statements. See State v. Miller, 123 Ariz. 491,
494, 600 P.2d 1123, 1126 (App. 1979).




                                     4
                            STATE v. GOMEZ
                           Decision of the Court

                              CONCLUSION

¶12            We affirm Gomez’s convictions and sentences. Counsel’s
obligations pertaining to Gomez’s representation in this appeal have
ended. Counsel need do nothing more than inform Gomez of the status of
the appeal and his future options, unless counsel’s review reveals an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984).
On the court’s own motion, Gomez shall have thirty days from the date of
this decision to proceed, if he desires, with an in propria persona motion for
reconsideration or petition for review.




                                  :gsh




                                      5